In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                  No. 02-21-00086-CV

AMERICA SAMMOUR, Appellant                    §   On Appeal from the 431st District Court

                                              §   of Denton County (20-6766-462)

V.                                            §   March 31, 2022

JIM S. ADLER AND NATIONWIDE                   §   Memorandum Opinion by Justice Womack
INSURANCE, Appellees

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

      It is further ordered that appellant America Sammour shall bear the costs of

this appeal, for which let execution issue.

                                        SECOND DISTRICT COURT OF APPEALS



                                        By /s/ Dana Womack
                                           Justice Dana Womack